Case: 14-3177      Document: 14      Page: 1     Filed: 10/07/2014




                NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                    ______________________

                RADOMYSL TWARDOWSKI,
                      Petitioner,

                                v.

            DEPARTMENT OF THE ARMY,
                    Respondent.
               ______________________

                          2014-3177
                    ______________________

    Petition for review of the Merit Systems Protection
 Board in No. DE-1221-13-0272-W-1.
                 ______________________

                        ON MOTION
                    ______________________

                           ORDER
     Radomysl Twardowski moves for leave to proceed in
 forma pauperis, which the court also construes as a
 motion to reinstate.
     This appeal was dismissed on September 8, 2014 for
 failure to submit a Statement Concerning Discrimination
 and for failure to pay the fee. Twardowski has submitted
 the Statement Concerning Discrimination and the pend-
 ing motion for leave to proceed in forma pauperis.
Case: 14-3177      Document: 14      Page: 2   Filed: 10/07/2014



 2                              TWARDOWSKI     v. ARMY



       Upon consideration thereof,
       IT IS ORDERED THAT:
     (1) The motion for leave to proceed in forma pauperis
 is denied.
     (2) The court’s September 8, 2014 dismissal order will
 be vacated, the mandate will be recalled, and the appeal
 will be reinstated if Twardowski pays the docketing fee of
 $500 within 30 days of the date of filing of this order.
                                       FOR THE COURT

                                       /s/ Daniel E. O’Toole
                                       Daniel E. O’Toole
                                       Clerk of Court
 s24